The opinion of the court was delivered by
Woodward, J.
From an examination of the Acts of Assembly, to which our attention has been directed in this case, it is apparent that everything pertaining to the public schools, within the city and county of Philadelphia, has been committed to the Board of Controllers, excepting only the public purse, which has been kept carefully in the-hands of the City Councils. The Controllers have power to establish schools, to provide school-books, to make rules and regulations for the conduct of the schools, to appoint teachers, and to fix their salaries, but they have no power to raise or appropriate revenues. They were made a body politic by an Act of Assembly in 1845, and as such were capable of receiving and holding property, real and personal, but by the Consolidation Act, all their property, and trust funds of every name and description, were transferred to and vested in the city of Philadelphia, and all sums of money due or to become due to the board were to be paid ‘into the city treasury, and all sums expended by or for the purposes of the board, were to be paid by the city treasurer upon orders drawn under appropriations regularly made by Councils.
By the Act of Consolidation the'authority of the City Councils over the funds of the city was made as absolute as the separation *385of the Board of Controllers from these funds was complete. No money was to be drawn from the treasury, without having been previously appropriated to specific objects by the Councils, and no appropriation was to be overdrawn. Before the 1st day of March in each yeai’, the Controllers of the Public Schools were to furnish Councils the amount that in their judgment would be necessary for the public schools, but Councils were to direét the amount to be applied and paid by the city treasurer to school purposes. A subsequent Act of 1855 prescribed that no appropriation should be made without an ordinance therefor expressing the objects thereof, and the amount appropriated to each object. And still another Act, that of 1856, enjoined the city controller to keep separate accounts for each specific or separate item of appropriation, and all warrants were to state particularly against which of said items said warrant is drawn. The City Councils also were required by the same act, in making appropriations, to state the items of expenditure, under separate and distinct heads, for which such appropriations were intended.
The legislature have thus done all they could to place the disbursement of the public funds in the same hands in which the power of taxation is lodged, and to hedge round the power of disbursement with all possible checks and guards. An appropriation in general terms “ for the support of public schools,” would leave to the city controller, city treasurer, or the controllers of the public schools, the power of appropriation to the many specific objects that combine to make up the common school system of the city, and would be too indefinite for the purposes of the Acts of 1855 and 1856. Nothing but specific objects and items will satisfy the demands of these statutes. Hence the Councils, by an ordinance of March 4th 1861, very properly itemized the appropriation for school purposes, appropriating $1500 for salary of the principal of the Normal School, and $4200 for salaries of other teachers in said school, and provided that the city controller should countersign no warrant for salaries of any teachers, except he find that a scale of salaries hud been adopted by the Controllers which should not exceed in the quarterly payments one-fourth of the aggregate in said ordinances appropriated for salaries.
We consider that ordinance a fair mode of carrying out the intent and purpose of the Acts of Assembly. Without specific appropriations, there would be great danger of wasteful expenditure. But Councils could not be expected to specify every item of expenditure in their act of appropriation. The system was too large and complex to admit of this. More than half a million of dollars were appropriated by the city to school purposes in 1861, which, besides the state appropriation, were to be applied to the construction and repair of school-houses, the pay*386ment of salaries, the purchase of books, and other necessaries of numerous schools throughout the city. The legislature of the city was not a body well fitted to descend into the minute details of the system, and to measure out the exact sum each teacher was to receive, but they could classify the general objects of expenditure, of which teachers’ salaries would be one, leaving to the Controllers the subdivision of the sum appropriated to that object, among the several individuals entitled to share in it. Yet if the Controllers were not required to graduate salaries in such a manner that the aggregate should not outrun the appropriation, it is manifest they might involve the city in debt, and compel a new appropriation to meet deficiencies — a principle of administration destructive not only of true economy, but of the theory of government, which confided the public purse exclusively to the discretion of the Councils. Accordingly the ordinance was framed to meet all these conditions — specific appropriations, authorized distribution among proper parties, and a graduated scale of salaries to prevent deficiencies. The Controllers of the Public Schools must submit to that ordinance. It imposes a limitation on their power which is reasonable and just. If they do not adjust salaries, so as to be within the aggregate of appropriation, they take out of the hands of Councils what the legislature have very expressly lodged there — the exclusive power to incur debt, to raise revenue, and to appropriate moneys. This cannot be permitted as the law now stands written.
It follows from all this that the plaintiff was not entitled to recover, and the court should have said so. It is no matter whether she was a teacher in the Normal School or the Girls’ High School, or whether the action of the Controllers in changing the one school into the other was right or wrong. She was a teacher in the service of the city, and it was the, duty of the Controllers to fix her salary with reference to the salaries of all other teachers, so that the appropriation to teachers’ salaries would be adequate to pay every teacher, as well as herself. Until this was done, she had no right of action against the city. But if the Controllers neglected to perform their duty, she might perhaps hold them liable in damages — she might certainly have the mandamus of the courts to stir them into obedience to duty.
The judgment is reversed, and a venire facias de novo is awarded.